IN THE
                        TENTH COURT OF APPEALS

                              No. 10-12-00380-CV

MARY MELINDA BARNES,
                                                        Appellant
v.

NAVARRO HOSPITAL, LP., NAVARRO
REGIONAL, LLC., D/B/A NAVREG, LLC.,
AND CHS/COMMUNITY HEALTH SYSTEMS, INC.,
                                    Appellees



                         From the 13th District Court
                           Navarro County, Texas
                           Trial Court No. 11-20865


                        MEMORANDUM OPINION


      On October 15, 2012, Appellant Mary Melinda Barnes filed in the trial court her

notice of appeal, which states: “Notice is hereby given that Mary Melinda Barnes

intends to appeal to the 10th Court of Appeals from the Final Judgment of this Court

granting Defendant’s Chapter 74 Motion to Dismiss, entered on the 17 th day of

September, 2012.”   Appellees Navarro Hospital, L.P. and Navarro Regional, LLC
subsequently filed a motion to abate, stating that a final judgment had yet to be entered

in this case. Appellees supported their motion by attaching a September 17, 2012 letter

from the trial court to the parties in which the court granted the Appellees’ Motion to

Dismiss but then specifically stated that it “will set another date for evidence to be

received on attorney’s fees and costs or affidavits regarding attorney’s fees and costs

would be acceptable if agreed to by the parties.” Appellees thus requested that this

appeal be abated until the trial court had an opportunity to dispose of their request for

attorney’s fees.

        We have no jurisdiction to hear an appeal from a judgment that is not final,

unless there is specific statutory authority permitting an appeal before final judgment.

See TEX. CIV. PRAC. & REM. CODE ANN. § 51.012 (West Supp. 2012). And none of the

exceptions to the rule that only final judgments can be appealed apply in this case. 1 See

id. § 51.014 (West Supp. 2012) (listing interlocutory orders that may be appealed before

final judgment is rendered in the case).

        On November 28, 2012, Appellees’ motion to abate was thus dismissed, and the

Clerk of this Court notified Appellant that this appeal is subject to dismissal for want of

jurisdiction unless, within twenty-one days from the date of the letter, a response was

filed showing grounds for continuing the appeal. See Perry v. Bradley, No. 10-10-00402-

CV, 2011 WL 6415135, at *2 (Tex. App.—Waco Dec. 21, 2011, no pet.) (mem. op.) (“[A]n

interlocutory appeal does not lie from an interlocutory order granting a motion to


1Appellant’s notice of appeal does not include that she is appealing the trial court’s October 1, 2012 order
granting CHS/Community Health Systems, Inc.’s special appearance and motion to dismiss for lack of
personal jurisdiction.

Barnes v. Navarro Hosp., LP                                                                          Page 2
dismiss under subsection 74.351(b) when the plaintiff has served ‘no report’ as to a

defendant.”). By letter dated December 19, 2012, Appellant acknowledges that the

amount of attorney’s fees remains an outstanding issue, yet she requests that the case

remain on the docket and stayed until the amount of attorney’s fees are determined by

the trial court. Appellant has also filed a “Motion to Abate Appeal and to Extend

Time,” requesting that this appeal be abated for ninety days to allow her to pursue

discovery on the amount of attorney’s fees and to allow for a modified order to be

submitted along with a supplemental record. In the alternative, Appellant also requests

that a dismissal be without prejudice so that once attorney’s fees are determined and a

final order is entered, Appellant may re-file her notice of appeal and seek appellate

relief.

          Because neither Appellant’s letter nor her motion show grounds for continuing

this appeal, the appeal is dismissed without prejudice to the filing of a timely notice of

appeal when the trial court has signed a final judgment. See TEX. R. APP. P. 42.3(a).

Likewise, we dismiss Appellant’s motion to abate appeal and to extend time.



                                                REX D. DAVIS
                                                Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 31, 2013
[CV06]


Barnes v. Navarro Hosp., LP                                                         Page 3